     Case 1:20-cv-00564 Document 5 Filed 04/12/21 Page 1 of 2 PageID #: 38



                  IN THE UNITED STATES DISTRICT COURT
              FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                              AT BLUEFIELD

LISA VASQUEZ-AHUMADA,

      Plaintiff,

v.                                        CIVIL ACTION NO. 1:20-00564

M.E. REHERMAN,

      Defendant.

                      MEMORANDUM OPINION AND ORDER

      By Standing Order, this action was referred to United

States Magistrate Judge Omar J. Aboulhosn for submission of

findings and recommendation regarding disposition pursuant to 28

U.S.C. § 636(b)(1)(B).       Magistrate Judge Aboulhosn submitted to

the court his Proposed Findings and Recommendation (“PF&R”) on

September 11, 2020, in which he recommended that the court

grant plaintiff’s “Motion for Voluntary Dismissal,” dismiss

plaintiff’s complaint without prejudice, and remove this matter

from the court’s docket.       (ECF No. 4.)

      In accordance with the provisions of 28 U.S.C. § 636(b),

the parties were allotted fourteen days and three mailing days

in which to file objections to the PF&R.          The failure of any

party to file such objections within the time allowed

constitutes a waiver of such party’s right to a de novo review

by this court. Snyder v. Ridenour, 889 F.2d 1363 (4th Cir.

1989).    The parties failed to file objections to the PF&R within
   Case 1:20-cv-00564 Document 5 Filed 04/12/21 Page 2 of 2 PageID #: 39



the required time period.     Accordingly, the court adopts the

PF&R as follows:

     1. Plaintiff’s letter-form motion for voluntary dismissal

        (ECF No. 3) is GRANTED;

     2. Plaintiff’s complaint (ECF No. 1) is DISMISSED without

        prejudice; and

     3. The Clerk is directed to remove this case from the

        court’s active docket.

     The Clerk is further directed to send a copy of this

Memorandum Opinion and Order to counsel of record and any

unrepresented parties.

     IT IS SO ORDERED this 12th day of April, 2021.

                                  ENTER:


                                 David A. Faber
                                 Senior United States District Judge




                                    2
